DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Contingent Limitations
Claims 3 and 6 contain the following conditional limitations:
Claim 3:
(1) “wherein the parking section identifying portion is configured to identify, as the parking section, an area between the boundary lines when a distance between the boundary lines set by the boundary line setting portion falls within a predetermined threshold value”;
Claim 6:
(2) “wherein when a distance between the set boundary 20lines falls within a predetermined threshold value, an area between the boundary lines is identified as the parking section.”

Limitations (1) and (2) recite contingent limitations that are only required to occur if a conditional limitation is satisfied (i.e., “when”). However, for example, claim 3 does not actually require that “a distance between the boundary lines set by the boundary line setting portion falls within a predetermined threshold value” such that the limitation “the parking section identifying portion is configured to identify, as the parking section, an area between the boundary lines” is not a required limitation. See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “group a plurality of the positive edges and a plurality of the negative edges detected by the edge detector into a positive edge group and a negative edge group respectively by predetermined angular intervals” and is similarly recited in claim 4. 
The metes and bounds of what is and is not required in the limitation “group. . . respectively by predetermined angular intervals” such that the limitation is unclear and indefinite. 
For example, each positive or negative edge is a “a luminance difference between neighboring pixels changes” i.e., a luminance difference at a particular image point at a neighboring pixel border. Accordingly, it is unclear how a luminance differential point is grouped with another luminance differential point “by predetermined angular intervals” since the claim does not specify how a luminance differential point can possess an angle or angular interval. Does the claim intend to require that luminance differential points are adjacent? (i.e., interval) or within a certain number of pixels?. Neighboring pixel boundaries can 
In addition, it is unclear in view of the remainder of the claim how “angular” relates to “interval”. In addition relative luminance differences do not appear to have a clear meaning in the context of predetermined angular intervals. Rather the specification appears to indicate positive and negative edges are grouped together by luminance values (Spec. ¶¶58-59 “the edge where the image signal value increases from a relatively small value to a relatively larger value (i.e. rising edge) is referred to as a positive edge. On the other hand, the edge where the image signal value decreases from the relatively large value to the relatively small value (i.e. falling edge) is referred to as a negative edge. The edge detector 113 detects the positive edges and the negative edges”). Although Spec. ¶¶ 81-119 discuss grouping line segments, claim 1 requires that lines are only created after the positive or negative edges are grouped (i.e., “set . . . a line connecting corresponding end points between the positive edges in the positive edge group”) such that the above claim 1 language is unclear in view of the specification. Accordingly, it is recommended to clarify the metes and bounds of the above cited claim 1 limitation. Claims 2-3 and 5-6 are rejected on the basis of their dependency. 

Claims 3 and 6 are rejected under 112(b) as indefinite for an additional reason. Specifically, the limitation “a distance between the boundary lines” is unclear and indefinite in view of the specification since the distance may refer to a distance as shown as “d” in FIG. 4 between lines 211 and 212 (Spec. ¶¶ 65-66 “predetermined distance d”) or may refer to a width W1, or W2 or W3 shown in FIG. 11. Width W1-W3 appears to be a closer approximation to what claims 3 and 6 are indicating, however, the specification does not refer to this width as a “predetermined distance” such that the claims are unclear.  In addition, it is not clear whether the distance is taken between two groups of positive edges, two groups of negative edges, or, between one group of positive edges and one group of negative edges. On this matter, the selection of particular groups for the distance calculation, as well as the location of one group with respect to the other one, seems essential in order to identify the parking section (i.e. in order to solve the objective technical problem). Indeed, when referring to figure 11 of the application, the parking section 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150339535 to Utagawa et al. (Utagawa)
With respect to claims 1 and 4, as best understood in view of the 112(b) rejection above, Utagawa discloses an image processing device (¶ 1 “on-vehicle image processor which detects a position of a parking frame”), comprising: 
a camera that is mounted on a vehicle (¶ 1 “on-vehicle camera”), the camera being configured to capture an image around the vehicle (Fig. 2, 10A-10D, front, right left, rear cameras); 
5an edge detector that is configured to detect (S40, FIG. 11 “detection of edge”; 32, FIG. 13 “edge pair detector”), with regard to pixels in an image captured by the camera, a portion in which a luminance difference between neighboring pixels changes in a direction that increases equal to or more than a first predetermined value by calculation as a positive edge and a portion in which the luminance difference between neighboring pixels changes in a direction that decreases equal to or more than a second predetermined value by 10calculation as a negative edge; 
positive edge . . . detects as a second pixel a pixel where a brightness value varies largely and darkly than a predetermined value, that is, a value satisfying I(x, y)-I(x+l, y)>I,h. The second pixel is referred to as negative edge.”)
a grouping portion that is configured to group a plurality of the positive edges and a plurality of the negative edges detected by the edge detector into a positive edge group and a negative edge group respectively by predetermined angular intervals; and 
(i.e., predetermined angular intervals of zero degrees, ¶43 “The white line candidate area detector 30 further includes an edge pair detector 32 that detects a pair of positive and negative edges adjacent to each other in a predetermined direction (for example, from left to right in the image horizontally)
(¶163 “searching pairs of the line elements composed of the positive edges and the line elements composed of the negative edges, the line elements being arranged with the predetermined interval”)
(¶¶119-121 “interval between the two lines is monitored with number O2 . . . white line candidate areas having approximately equal directions are first detected. Direction . . . considered to be a direction of the previously detected center line M (a direction of a line connecting the two endpoints). when the interval among the thus detected parallel white line candidate areas is close to the number O2 for the second predetermined pixels, it is judged that the pair of the parallel whit line candidate areas constituting the parking frame is found out”)
(¶57 “If the pixels are of a white line forming a parking frame, an interval between the pixels as the positive edges (boundary point between the white line and the road surface) and the pixels as the negative edges (boundary point between the white line and the road surface) is approximately equal to the width of the white lines forming the parking frame. Therefore, when an interval w between a pixel as a within a predetermined distance along a first direction, it is judged that there is a high possibility that the positive edge pixel and the negative edge pixel are white lines constituting the parking frame. Thus, these pixels are detected.”; ¶8 “center line connecting middle points of lines connecting between each of positive edges in which a brightness of pixels close to a predetermined direction changes to be larger and brighter than a predetermined value and each of negative edges in which a brightness of pixels close to the predetermined direction changes to be larger and darker than a predetermined value”; ¶128 “In the edge pair detector 32, edge constituting points which constitute the positive edges and the negative edges are detected from the image I”)
a boundary line setting portion that is configured to set, as a boundary line, a line 15connecting corresponding end points between the positive edges in the positive edge group or to set, as a boundary line, a line connecting corresponding end points between the negative edges in the negative edge group.  
(L1, L2, FIG. 5) 
 (¶61 “line detector 34 (see FIG. 2), centerlines of a white line candidate area boundary line L1 which is an assembly of pixels constituting the positive edge and a white line candidate area boundary line L2 which is an assembly of pixels constituting the negative edge are detected . . . In this way, a line connecting the pixel m1 and the pixel mn is formed as a center line M of the white line candidate area”)

With respect to claims 2 and 5, Utagawa discloses 20a parking section identifying portion that is configured to identify a parking section by using the boundary lines set by the boundary line setting portion.  
(¶ 162-163 “detection of the parking frame . . . is executed by use of line elements composed of the positive edges and line elements composed of the negative edges which are found in detecting the white line candidate areas, the similar effects can be acquired . . . detection of the parking frame is executed by searching pairs of the line elements composed of the positive edges and the line elements composed of the negative edges, the line elements being arranged with the predetermined interval”)
(L1, L2, FIG. 5) 

(s130 detection of parking frame, FIG. 11; ¶73 “when using the white line candidate area involving the center line M for the detection of the parking frame”; s340-s360, FIG. 15; 

With respect to claims 3 and 6, Utagawa discloses the parking section identifying portion is configured to identify, as the parking section, an area between the27 boundary lines when a distance between the boundary lines set by the boundary line setting portion falls within a predetermined threshold value.  
(¶ 11 “it is judged in the distance calculator that the endpoints of the white line candidate area or line elements having the endpoints are in a predetermined distance from the positions of the endpoints stored in the endpoint position storage, and the parking frame is detected based on a size of the parking frame”; ¶148 “a value of each of the predetermined time and the predetermined range may be switched by a distance, or the value may be continuously changed in accordance with the predetermined distance”; ¶ 153 “At the time when the difference of the endpoints is largest than the predetermined value, the position before the endpoint are moved is stored in the endpoint position storage 80. When the distance calculator 75 judges that the white line candidate area or the endpoints are within a predetermined distance from the positions of the endpoints stored in the endpoint position storage 80, the parking frame detector 100 detects the parking frame”). 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/105179 A1 to Takehito et al (Takehito), cited by Applicant as prior art, wherein EP 3 553 744 A1, cited by applicant as prior art, is used as a corresponding translation document for the citations below, as Takehito relies on it for priority and the figures are identical. 
With respect to claims 1 and 4, Takehito discloses an image processing device (FIG. 1), comprising: 

5an edge detector that is configured to detect, with regard to pixels in an image captured by the camera, a portion in which a luminance difference between neighboring pixels changes in a direction that increases equal to or more than a first predetermined value by calculation as a positive edge and a portion in which the luminance difference between neighboring pixels changes in a direction that decreases equal to or more than a second predetermined value by 10calculation as a negative edge; (FIG. 3, s302, s303)
a grouping portion that is configured to group a plurality of the positive edges and a plurality of the negative edges detected by the edge detector into a positive edge group and a negative edge group respectively by predetermined angular intervals; and 
(see figure 3, ref. S304, S305; see paragraphs [0030]-[0033], where rising edges Eu[nu] and falling edges Eu[nd] are, first, separately grouped as one line when aligned with a Hough transform, and then, line candidate group Lg [ng]; the same direction using grouped as one straight the hough transform by definition takes into account predetermined angular intervals);
a boundary line setting portion that is configured to set, as a boundary line, a line 15connecting corresponding end points between the positive edges in the positive edge group or to set, as a boundary line, a line connecting corresponding end points between the negative edges in the negative edge group.  (see figure 3, ref. S304, S305; see paragraphs [0030]-[0033], where a boundary line connects one end point of a positive, resp. negative, edge with another and corresponds to one of the two boundary line of a white line delimiting the parking bay).

With respect to claims 2 and 5, Takehito discloses 20a parking section identifying portion that is configured to identify a parking section by using the boundary lines set by the boundary line setting portion.  (see figures 20B (5), 2 1A, 2 1C and 22, ref S2204 and paragraph [0128], where a parking bay is being identified when a distance between a positive boundary lines of a first white line and a negative boundary line of a second white line PN [m] is within a predetermined range).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667